NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

KRISTEN L. BELLANT,              )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D17-2013
                                 )
GEORGE M. BELLANT,               )
                                 )
           Appellee.             )
________________________________ )


Opinion filed March 16, 2018.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Melton H. Little and James M. Horne, Jr.,
of Kallins, Little & Delagado, Palmetto,
for Appellant.

Peter J. Mackey and Drew F. Chesanek of
Mackey Law Group, P.A., Bradenton, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.